UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT W. GORDON,
                                Plaintiff,
                                                                      14-CV-6115 (JPO)
                     -v-
                                                                          ORDER
 CITY OF NEW YORK, et al.,
                         Defendants.


J. PAUL OETKEN, District Judge:

       As the Court confirmed on the record, the parties have reached a settlement in principle

of this case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs

and without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within thirty days.

       All filing deadlines and trial dates are adjourned sine die.

       SO ORDERED.

Dated: December 3, 2019
       New York, New York
                                                 ____________________________________
                                                            J. PAUL OETKEN
                                                        United States District Judge
